Filing Date: 5/23/2019
Claimed Priority Date: 10/30/2018 (US 62/752,545)
Applicant(s): Cheng et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the election filed on 8/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention II, reading on a method of making a device, and Species 13, reading on figures 10-12L, in the reply filed on 8/23/2021, is acknowledged.  The applicants indicated that all pending claims 9-28, read on the elected invention and species.  The examiner agrees.  Accordingly, all pending claims are now being considered for examination as they are all drawn to the elected invention and species.
Allowable Subject Matter
Claims 9-28 are allowed.
None of the references or record shows or can be fairly combined to render obvious a method including the step of forming a conductive contact in a trench passing through a cap wafer so as to be conductively connected to a conducting layer of a CMOS structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kotlanka (US 2014/0030847: fig. 7), Chowdhury (US 2016/0264403: fig. 1) and Fukumitsu (US 2020/0391999: fig. 3) show methods similar to the one of the instant invention including the step of bonding a cap wafer to a CMOS-MEMS structure.
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by 
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814
                                                                                                                                                                                                  							
MDP/mdp
September 13, 2021